People v Ortega (2016 NY Slip Op 02139)





People v Ortega


2016 NY Slip Op 02139


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Tom, J.P., Friedman, Saxe, Gische, JJ.


577 3624/13

[*1]The People of the State of New York, Respondent,
vJose Ortega, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shannon Henderson of counsel), for respondent.

Order, Supreme Court, Bronx County (John W. Carter, J.), entered or about May 5, 2015, which adjudicated defendant a level one sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's challenge to his designation as a sexually violent offender is unpreserved and we decline to review it in the interest of justice. In any event, the court properly designated defendant a sexually violent offender because he was convicted of an enumerated sexually violent offense, and the court lacked discretion to do otherwise (see People v Bullock, 125 AD3d 1 [1st Dept 2014], lv denied 24 NY3d 915 [2015]). We decline to revisit our holding in Bullock. Defendant's due process arguments are similarly unpreserved and unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK